Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-35 are pending. Claims 1-15 are canceled and claim 28 is amended.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-25 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurien (2020/0090165) in view of Ortiz (2017/0330181).


Kurien discloses:
16.  A system for conducting a payment transaction involving payment on delivery in real-time, the system comprising: 
at least one processor (Para. 0008) programmed or configured to: 
determine an identity of a financial institution from among a plurality of financial institutions based on the transaction data associated with the payment transaction, wherein the financial institution is associated with the merchant involved in the payment transaction;
Para’s. 0065, transaction message may include acquirer bank identification number (BIN).
communicate data associated with a request for authorization of the payment transaction involving the merchant and the customer to the financial institution based on determining the identity of the financial institution;
Para. 0058, auth request may be transmitted to an issuer. Settlement may be cleared by an acquirer server).
receive an indication of whether the payment transaction involving the merchant and the customer was authorized from the financial institution;
Para. 0069, With continued reference to FIG. 3, in response to receiving the request 30, the issuer server 20 may process the request 30 (e.g., authorize, clear, and/or settle the original transaction). Once the issuer server 20 has processed the request 30, the issuer server 20 may generate a first response 32 in connection with the original transaction. This first response 32 may include a result of processing the original transaction, such as the original transaction being approved or declined. 
Para. 0070, Still referring to FIG. 3, in response to receiving the first response 32, the transaction service provider 15 may generate a second response 34 corresponding to the original transaction. The second response 34 may be in real-time, relative to the transaction message 24. The second response 34 may include at least a portion of the first response 32.
Para. [0071] With continued reference to FIG. 3, the second response 34 may be transmitted to the client device 14. The second response 34 may provide information to the client device 14 regarding processing of the original transaction, such as approval or decline of the original transaction.
and communicate data associated with authorization of the payment transaction involving the merchant and the customer to the MPOS device.  
Para. [0071] With continued reference to FIG. 3, the second response 34 may be transmitted to the client device 14. The second response 34 may provide information to the client device 14 regarding processing of the original transaction, such as approval or decline of the original transaction.
Ortiz discloses:
receive transaction data associated with a payment transaction involving a merchant and a customer at a location that is independent of a merchant location from a mobile-point-of-sale (MPOS) device (Para’s. 0165, initiate a transaction using merchant tokens. Checkout…transmit via mPOS a request to merchant backend. 0717, generate and route to a merchant POS system…backend system…merchant payment token transaction request data. Obvious that mPOS is independent of a merchant location); 
	Kurien may be combined with Ortiz in order to effect transaction security through public networks. Since Ortiz is directed to the use of mPOS devices one of ordinary skill would recognize that the merchant operating an mPOS device may be operating on a public network.

17.  The system of claim 16, wherein the at least one processor is further programmed or configured to: 
determine merchant data associated with the merchant involved in the payment transaction (Para. 0065, transaction message may include…merchant name…identification number…address…acquirer details), wherein, when determining the identity of the financial institution from among the plurality of financial institutions, the at least one processor is programmed or configured to: 
determine the identity of the financial institution from among the plurality of financial institutions based on the merchant data associated with the merchant involved in the payment transaction (Para. 0065, transaction message may include…acquirer details).  

18.  The system of claim 17, wherein, when determining the merchant data associated with the merchant involved in the payment transaction, the at least one processor is further programmed or configured to: 
determine the merchant data associated with the merchant based on the transaction data associated with the payment transaction involving the merchant and the customer (Para. 0065).  

19.  The system of claim 16, wherein the financial institution is an acquirer associated with an account of the merchant involved in the payment transaction (Para. 0065).  

20.  The system of claim 16, wherein, when communicating the data associated with authorization of the payment transaction involving the merchant and the customer, the at least one processor is further programmed or configured to: 
communicate the data associated with authorization of the payment transaction involving the merchant and the customer to the MPOS device after receiving an indication that the payment transaction involving the merchant and the customer was authorized from the financial institution Para. [0071] With continued reference to FIG. 3, the second response 34 may be transmitted to the client device 14. The second response 34 may provide information to the client device 14 regarding processing of the original transaction, such as approval or decline of the original transaction.

21.  The system of claim 16, wherein, when receiving data associated with authorization of the payment transaction involving the merchant and the customer, the at least one processor is further programmed or configured to: 
receive data associated with authorization of the payment transaction involving the merchant and the customer from an acquirer associated with an account of the merchant involved in the payment transaction (Para. 0058, The settlement may be cleared by an acquirer server collecting a number of transactions sent from a merchant system, such as all transactions for a particular day or other time period, and submitting those transactions to the appropriate issuer server 20).  

22.  The system of claim 16, wherein the at least one processor is further programmed or configured to: 
determine the data associated with authorization of the payment transaction involving the merchant and the customer was authorized based on receiving the indication of whether the payment transaction involving the merchant and the customer was authorized from the financial institution (Para. [0071] With continued reference to FIG. 3, the second response 34 may be transmitted to the client device 14. The second response 34 may provide information to the client device 14 regarding processing of the original transaction, such as approval or decline of the original transaction.

23.  The system of claim 16, wherein the at least one processor is further programmed or configured to: 
communicate data associated with a request for processing of the payment transaction involving the merchant and the customer, wherein, when communicating data associated with a request for processing of the payment transaction involving the merchant and the customer, the at least one processor is programmed or configured to:    
 	communicate data associated with the request for authorization of the payment transaction involving the merchant and the customer (Para. 0058, auth request may be transmitted to an issuer. Settlement may be cleared by an acquirer server).

24.  The system of claim 16, wherein, when receiving data associated with processing of the payment transaction involving the merchant and the customer, the at least one processor is programmed or configured to: 
 	receive data associated with authorization of the payment transaction involving the merchant and the customer (Para. [0071] With continued reference to FIG. 3, the second response 34 may be transmitted to the client device 14. The second response 34 may provide information to the client device 14 regarding processing of the original transaction, such as approval or decline of the original transaction.

25.  The system of claim 16, wherein the at least one processor is further programmed or configured to: 
determine merchant identity data associated with the merchant involved in the payment transaction, wherein, when determining the financial institution of the plurality of financial institutions, the at least one processor is programmed or configured to:    
determine an acquirer of a plurality of acquirers based on the merchant identity data associated with the merchant involved in the payment transaction (Para. 0065, transaction message may include…acquirer details).  

Claims 32 and 34 are similar to claim 16 and is similarly rejected. Para. 0010 of Kurien discloses a computer-readable medium consistent with claim 34.

Claims 33 and 35 are similar to claim 17 and is similarly rejected.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurien (2020/0090165) in view of Ortiz (2017/0330181) as applied to claim 16 and further in view of Unnerstall (2018/0253704).

Kurien does not specifically disclose:
26.  The system of claim 16, wherein the transaction data associated with a payment transaction involving a merchant and a customer comprises validation data associated with the payment transaction involving the merchant and the customer. 
However, Kurien discloses:
(Para. 0065, transaction message may include…point-of-sale details.)
Unnerstall discloses:
(Para. 0020, transaction data may include…terminal ID’s).
Consistent with applicant’s specification in Para. 0113 validation data may include terminal ID’s. 
One of ordinary skill would find it obvious to associate point-of-sale details with terminal ID’s.
 
Claim Objections
Claims 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
	The amendments to the specification submitted 11/19/2020 have been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694